Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Steven Visintine, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) *329petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. Visintine v. Atkinson, No. 5:15-hc-02055-BO (E.D.N.C. Oct. 16, 2015). We deny Visin-tine’s motion for injunctive relief pending appeal, but we grant his motion to supplement his informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.